                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Kimberly Shreve                              )
a/k/a Kimberly Ann Shreve,                   )
                                             )
                      Plaintiffs,            )       Civil Action No. 5:19-855-TMC
                                             )
       v.                                    )                      ORDER
                                             )
Officer Limpet, Officer Howell, Officer      )
Wolfe, Officer Lockhart, Officer             )
Davidson, and Officer Meyers,                )
                                             )
                      Defendants.            )
                                             )

       Plaintiff Kimberly Shreve a/k/a Kimberly Ann Shreve, proceeding pro se, filed this

action alleging claims pursuant to 42 U.S.C. § 1983. (ECF No. 1). In accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate judge for

pretrial handling. Before the court is the magistrate judge’s Report and Recommendation

(“Report”), recommending that this action be transferred to the Eastern District of North

Carolina. (ECF No. 8). Plaintiff was advised of her right to file objections to the Report. (ECF

No. 8 at 4). However, Plaintiff filed no objections to the Report, and the time to do so has now

run.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       In her Complaint, Plaintiff, who resides in North Carolina, is raising claims regarding her

arrests by Raleigh police officers and her subsequent incarcerations in Wake County, North

Carolina. (ECF No. 1 at 2-3). Accordingly, after a thorough review of the Report and the record

in this case, the court adopts the magistrate judge’s Report (ECF No. 8) and incorporates it

herein. Therefore, the court transfers this action to the United States District Court for the

Eastern District of North Carolina. As the magistrate judge noted in her Report, id. at 3, this

action has not undergone initial review.

       IT IS SO ORDERED.

                                                            s/Timothy M. Cain
                                                            United States District Judge

April 12, 2019
Anderson, South Carolina



                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                2
